Filed 11/19/13 P. v. Ordaz CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A134054
v.
IVAN ORDAZ,                                                          (Alameda County
                                                                     Super. Ct. No. C159612)
         Defendant and Appellant.




         In separate gang-related incidents on the same day, defendant Ivan Ordaz shot and
killed 19-year-old Tomas Melero-Smith, and with others shot at and killed 22-year-old
Allan Mejia. Ordaz admitted shooting at Mejia and Melero-Smith because he thought
they were rival gang members (he was mistaken), but argued to a jury that the killings
were voluntary manslaughter because he acted in unreasonable self-defense. The jury
found Ordaz guilty of second degree murder of Mejia, first degree murder of Melero-
Smith, and related offenses. Enhancements and special circumstances were found true.
He was sentenced to multiple prison terms including life without the possibility of parole.
         Ordaz contends that the judgment must be reversed in whole or in part because of
evidentiary and instructional errors, and prosecutorial misconduct. He also challenges
portions of his sentence. We modify the sentence but otherwise affirm the judgment.




                                                             1
                                    I. BACKGROUND
A. Prosecution Case
       (1) The Mejia Killing
              (a) Percipient Witness
       Javier Serrano testified that he was riding with Geraldo Catalan in a car being
driven by Mejia around 2:20 a.m. on September 1, 2007, when they got trapped in a
sideshow at 90th Avenue and Bancroft Avenue. Sideshows, as described by an Oakland
police officer at trial, are gatherings of 50 to 100 cars in a matter of minutes, where
drivers do stunts such as spinning doughnuts. Serrano said they were hemmed in by
other cars and surrounded by members of the Border Brothers gang, who were screaming
the gang’s name. Mejia and Serrano were not gang members, but Catalan was a friend of
someone named “Chops,” who had problems with the Border Brothers. A Border
Brother asked Catalan if he “still was kicking it”— associating—with Chops.
       Serrano said that he, Mejia, and Catalan had no weapons, made no threats, and
were not disrespectful to the group. But when Catalan ignored the question about Chops,
the Border Brothers started to hit them through the open windows of the car. Mejia tried
to accelerate away, but had no room to maneuver and hit a car in front of them. Serrano
heard Mejia say, “Come on, brother,” to someone who approached him. Then he heard
more than six gunshots, covered his head, and saw that Mejia had been shot.
              (b) Ordaz’s Statements to Law Enforcement
       Ordaz was arrested on October 2, 2007, and participated in three audio-taped
interviews with law enforcement officials on the night of October 2 and 3. He told police
about the Mejia shooting, and about the Melero-Smith shooting. He spoke with the
assistant district attorney who prosecuted the case for both shootings.
       In the interviews, Ordaz admitted he was a member of the Border Brothers, a gang
of approximately 500 individuals who are active in Oakland and in jails, and are enemies
of the much larger Norteno and Sureno gangs. He joined the gang in 1998. Ordaz was
asked “[O]ne of the things they [Border Brothers] go out and do is they do shootings,



                                              2
right? That’s just the reality of it, right?” He answered, “Yeah.” He told police that he
had been involved in 50 to 60 gang-related shooting incidents.
       He came to Oakland from Stockton the day before the shootings and got a
revolver. He was drinking alcohol, using cocaine, and high on ecstasy pills. He said that
when he uses cocaine, “stuff goes through my head[,] just evil thoughts . . . .” Cocaine
makes him feel “invincible,” “like . . . I’m the king of the world . . . and nobody can stop
me . . . .” Ecstasy “messes up . . . your thinking . . . . [E]ven though if you see somethin’
and somebody tell you to stop, you won’t stop cause that’s what your mind is set to . . . .
[S]ometimes you can’t communicate right . . . . [Y]ou get a really crazy look . . . .”
       He rode to the sideshow in a car with other Border Brothers, got out, and
confronted passengers in one or two other cars who he thought were Nortenos. Then he
saw a group of Border Brothers surrounding another car, hitting the windows, kicking the
doors, punching the driver, and trying to pull him from the car. He pulled out his gun and
ran to the driver’s side of the car. He thought the driver had to be a Norteno or Sureno,
and that people in the car must have been threatening his friends because his friends were
hitting them. He shot twice, aiming at the bottom of the driver’s side window. He then
heard shots fired from three other guns.
       When he was asked by the police why he shot when the other Border Brothers
were only punching and kicking, he answered, “I don’t know probably . . . instinct told
me he had . . . a gun or something . . . .” When he was asked by the police what the
driver was doing when he shot at the car, Ordaz answered, “[H]e was trying to grab the
steering wheel and at the same time go under the seat or . . . was he trying to cover, I
don’t know . . . .” Ordaz told the district attorney that he thought the driver was trying to
reach under his seat to grab a knife or a gun.
              (c) Physical Evidence
       An autopsy showed that Mejia died of approximately 15 gunshot wounds, none of
which could be considered the sole cause of death. Evidence technicians recovered 16
bullet casings at the scene, and a bullet from the driver’s side floorboard of the car. The



                                                 3
car’s back window had been shot out, and there were bullet holes in the driver’s door and
window.
       (2) The Melero-Smith Killing
              (a) Percipient Witnesses
       Anthony Sabral and Martin Moreno testified that Melero-Smith was with them
outside Sabral’s apartment around 7:00 p.m. on September 1. A white car, with what
Moreno called “sketchy people,” drove by, returned, and stopped. A man with a black
and white bandana around his neck got out of the car and walked quickly across the street
toward them. The man, in Moreno’s words, looked “menacing” and “very hood.” When
he got up close to them, he pulled out a gun, and asked, “Y’all banging?” or “Y’all bang,
cuz?” Melero-Smith, Sabral, and Moreno ran away, saying “no, no, no, no.” They were
not involved with gangs and were unarmed.
       The man started shooting. Sabral escaped to his apartment and Moreno escaped to
a laundry room. As they were running away, Moreno saw Melero-Smith fall. From the
laundry room, Moreno could see Melero-Smith lying face down in the driveway with his
hands by his sides. Moreno approached Melero-Smith, discovered that he had been shot
in the head, and called the police.
       Carmen Gomez testified at the preliminary hearing and that testimony was read to
the jury because she was unavailable as a witness at trial. Gomez, Ordaz (nicknamed
Silent), Jose Lopez (Lupio), and Hector Arvizo (Dumb Dumb) were riding in a car driven
by Jose Castillon (Bear) in the early evening of September 1, 2007. They were going to
her apartment to get a bottle of Hennessey cognac to bring back to a barbeque they were
attending at the home of the mother of Alejandro Chaidez (Wino). On the way to her
apartment, they saw guys standing on the sidewalk by a car, one of whom was wearing a
red and white cap. Ordaz, who was drunk and “not in his correct mind,” made a
derogatory comment inside the car about Nortenos.
       Gomez said that about ten minutes later, when they were returning to the
barbeque, Ordaz told Castillon to make a turn and drive back to the guys to see “where
they were from,” “gang-wise or turf-wise.” Ordaz told Castillon to stop the car across the


                                            4
street from them. Ordaz took a gun out of his pocket, got out of the car, and walked
toward them talking loudly. The guys backed up, “shaking their heads basically saying
no.” When they saw the gun, they turned and ran up a driveway toward some
apartments. Ordaz stood on the sidewalk, fired about three shots at them, and then took
off running. Castillon made a U-turn and drove away from the scene. When they were
driving away, Gomez saw someone on the ground.
       Arvizo, testifying under a grant of immunity, said that he was riding in the car
with Ordaz, heard gunshots, but did not know “who really shot.” When he was
interviewed by police about the incident, he said that he saw Ordaz approach Melero-
Smith with a revolver and heard him fire two or three shots. At the preliminary hearing,
he testified that he told the truth in his police interview.
              (b) Ordaz’s Statements
       Ordaz said that he continued drinking alcohol and using cocaine after the Mejia
shooting. He, Bear, Lupio, and Dumb Dumb left Wino’s mother’s house in a car to pick
up Gomez. Along the way three or four guys “mean mugg[ed]” them—gave them a
“hard stare”—as they drove by. He thought they were Nortenos because one of them was
wearing a red hat with white letters, and someone in the car said he had seen them
hanging around Nortenos. The hat stood out because red was rarely worn in the area. He
thought the guys did not belong there because he had never seen them before. He told the
people in the car that, after picking up Gomez, “we’re gonna stop and check these fools
real quick” because Border Brothers are expected to confront Nortenos.
       After they picked up Gomez, he told the driver to pull over and stop by the guys
he believed were Nortenos. He spoke with the district attorney about what he would do if
they were in fact Nortenos: “Q. . . . What were you thinking about—hey, if these are
Nortenos and they’re here, what was your thinking as far as what you were gonna do
about that? [¶] A. Gotta get ‘em out of here. [¶] Q. How do you do that? [¶] A. I mean,
whatever, whatever’s possible. [¶] Q. And what were you thinking about as far as those
possibilities? [¶] A. Mmm, shoot ‘em.”



                                                5
       He got out of the car and walked up to Melero-Smith and his friends. They ran
away as he approached. He had his revolver in his pants pocket and they did not see it
before running. As they ran, one of them said “hood,” or “Norte.” He fired three or four
shots, aiming “kind of in their direction.” He fired the first shot “to tell them to freeze.”
One of them was running into the house, possibly to get weapons or friends. He fired
more shots so they would not “feel compelled to come outside.” He had consumed a lot
of cocaine and alcohol, and was not thinking straight.
              (c) Physical Evidence
       Police found a “deformed” bullet and two sets of possible bullet fragments at the
scene. An autopsy showed that Melero-Smith died of a gunshot wound to the head, and
the fatal bullet was recovered from his skull. An expert in firearms identification
determined that the bullet in Melero-Smith’s skull and the bullet on the driver’s
floorboard in the car where Mejia was shot were fired from the same gun.
       (3) Expert Testimony About the Border Brothers
       An Oakland police officer testifying as an expert on Latino street gangs testified
that the Border Brothers are comprised of smaller groups who banded together initially to
traffic in crack cocaine. Border Brothers, whose colors are black and brown, are enemies
of Nortenos, whose color is red, and Surenos, whose color is blue. Border Brothers claim
territory in Oakland that includes the sites of the murders in this case. When the murders
occurred, Border Brothers had at least 250 members, including Ordaz, Castillon, Lopez,
and Chaidez. Members gain respect within the gang through violent acts, usually
committed when they are together with other members.
       The officer detailed his reasons for believing that Ordaz, Castillon, Lopez, and
Chaidez were gang members. One basis for the officer’s opinion that Ordaz was a
member was his 2006 conviction of felony assault. In that incident, Ordaz, Chaidez, and
another Border Brother were trying to break into a vehicle when they were confronted by
the owner. They assaulted the owner, who was hit and kicked and suffered a “cut to the
head.” The officer testified to three incidents in 2002, and an incident in 1998, when
Ordaz was associating with Border Brothers who were on probation or suspected of


                                              6
committing crimes. In a 1999 incident when police were dispatched to investigate
vandalism, Ordaz was arrested for possession of a knife on school grounds.
        The officer testified to other crimes committed by Border Brothers, including: a
2006 killing, when Border Brother Vicente Gomez was killed by his fellow gang member
Jose Rodriquez, who was convicted of voluntary manslaughter; a 2006 killing by gang
member Alphonse Aquior Figueroa, Junior, who was convicted of murder with a gang
enhancement; and possession of a controlled substance for sale by Castillon in 2006.
B. Defense Case
        (1) Sisters’ Testimony
        Ordaz’s older sister, Ana Ordaz (Ana), and younger sister, Marisol Medeiros
(Medeiros), testified about his life and misfortunes. Ordaz was born in 1981 and grew up
in a home plagued by domestic violence, drugs, and alcohol. Ana dropped Ordaz a few
times while taking care of him when he was around two years old, causing him to suffer a
seizure on one occasion, which she did not disclose to avoid being punished. At around
age five, Ordaz twice fell out of trees onto his head and had to be taken to the emergency
room.
        Ana said that Ordaz was close with his younger sister Ava, and that he followed
her into a gang to protect her. By 2000 he was heavily involved with gangs, and he was
shot in October of that year. Due to his injuries, he underwent a bowel resection and had
to wear a colostomy bag for about a year. He relapsed into drug use a few months after
the shooting. Ana recalled going to his apartment during this period and finding him
acting very paranoid. He did not recognize her and asked if a badge she wore for work
was a camera. He later told her that he had been mixing cocaine with marijuana.
        Ana and Medeiros testified that Ordaz moved in with a girlfriend, Laura Hanson,
in Stockton, when Hanson was pregnant with twins. Ordaz was very much looking
forward to being a father. Hanson was due to give birth in late January or early February
of 2006, but after disappearing for a few days said that the babies had been delivered
stillborn. Ordaz was devastated, started returning to Oakland, and resumed using drugs.
Ana said, “He was very violent, just being irrational.”


                                             7
       Ordaz was further devastated when Vicente Gomez, his best friend, was murdered
in June 2006. Ana said that his drug use worsened, and he was again acting very
paranoid. He told Ana that he was not sleeping, and that he was hearing voices and
having hallucinations.
       Medeiros said that after Ordaz got out of jail in March 2007 following his assault
conviction, he “wasn’t himself anymore” and “seemed a little paranoid.” When he was
living with her in July 2007, he told her that he was getting drunk and using drugs with
friends, but he was not constantly on drugs or paranoid, so she trusted him to take care of
her one-year-old daughter.
       (2) Expert Testimony
       Forensic psychologist Carol Walser testified for Ordaz as an expert in
neuropsychology, psychological testing, and diagnosis of mental disorders. In November
and December 2010, she conducted a six-hour clinical interview of Ordaz and
administered 13 hours of psychological tests. Ordaz reported being physically abused by
his father, and sexually abused from age 13 to 17 by a man who plied him with drugs.
He took reckless chances because he did not find life worth living, and was suicidal after
the death of his best friend.
       Ordaz detailed the drugs and alcohol he consumed around time of the killings. He
said that, because of his intoxication, he was paranoid, his mind was “polluted” and
“gone,” and he “couldn’t think at all” or “discern anything like right or wrong.”
       The tests Walser gave Ordaz included three that showed he was not malingering.
The testing revealed a very high level of paranoia, which “indicates that he is likely to
misread and misinterpret social situations and the intentions of others due to this
paranoia.” The testing also revealed severe post traumatic stress disorder (PTSD).
Walser made the following diagnoses pursuant to the DSM-IV criteria:
       Axis I (clinical syndromes) included polysubstance-induced psychotic disorder
(PIPD), “which means the person is out of touch with reality.” Alcohol, cocaine,
marijuana, and ecstasy can each produce hallucinations and delusions. Cocaine-related
delusions are “typically persecutory delusions, that means paranoid delusions, the person


                                             8
believes that somebody is going to harm them.” Delusions associated with marijuana are
also “usually paranoid or persecutory.” The PIPD diagnosis was based on Ordaz’s
statements to the police and the district attorney, his reports of delusions such as thinking
“that his sister’s pendant was a camera,” and his sister’s report of “finding him in this
psychotic state when he’s been under the influence.” The PIPD diagnosis was also based
on tests showing that he had a substance abuse problem, and “that at times that this could
be a psychotic disorder.”
       Other of Ordaz’s Axis I diagnoses included: chronic PTSD, which Walser
attributed to the sex abuse, and family and gang violence he had suffered; generalized
anxiety disorder; and dysthymic disorder (long-term, low-level depression).
       Walser’s other diagnoses were: Axis II (personality disorders)—none, but
“depressive personality traits, paranoid personality traits and negativistic personality
features [a pessimistic outlook on life]”; Axis III (medical conditions)—gunshot wound;
Axis IV (psychosocial factors)—the charged crimes; and Axis V (general level of
functioning)—“serious symptoms.”
       Walser opined, based on “the information . . . that I obtained through my interview
of him and the other interviews,” that Ordaz’s PIPD was active on the day of the killings.
She said that having a false sense of danger would probably constitute a paranoid
delusion, and that people under such a delusion commonly instigate attacks to defend
themselves. She said that a person “switching from being in reality to being out of reality
or out of touch with reality, it can happen like that. . . . [I]t’s a moment-to-moment
thing.” She had the following exchange with the prosecutor on cross-examination: “Q.
Folks that get high, they can do stupid things, right? [¶] A. Right. [¶] Q. They can make
bad decisions, right? [¶] A. If they’re in reality it can be a bad decision. If they’re in
psychosis it’s not a decision.”
C. Verdicts
       The jury found Ordaz guilty of: second degree murder of Mejia; shooting into an
occupied vehicle (Pen. Code, § 246); and first degree murder of Melero-Smith. As to
each of these counts, the jury found true enhancements for discharge of a firearm causing


                                              9
death (Pen. Code, § 12022.53, subd. (d)), and commission of the crime to benefit a
criminal street gang (Pen. Code, § 186.22, subd. (b)). The jury returned special
circumstances findings of multiple murders (Pen. Code, § 190.2, subd. (a)(3)), and
commission of Melero-Smith’s murder for the benefit of a criminal street gang (Pen.
Code, § 190.2, subd. (a)(22)). The jury also convicted Ordaz of two counts of possession
of a firearm by an ex-felon. (Pen. Code, § 12021, subd. (a).)
                                    II. DISCUSSION
A. Evidentiary Issues
       (1) Admission of Ordaz’s Statements to the District Attorney
       Prior to trial, Ordaz moved to exclude his statements in the two police interviews
and the interview with the district attorney on the ground that they were obtained in
violation of the Miranda rule (Miranda v. Arizona (1966) 384 U.S. 436). Ordaz argued
that he was kept in the interview room for approximately 14 hours without being
permitted to go to the bathroom, and thus his statements were involuntary. The motion to
suppress was denied.
       On appeal, Ordaz renews only his challenge to admission of his statements to the
district attorney on the ground they were involuntary. He argues that, by the time that
interview was conducted, he was “exhausted” and had gone many hours without a
bathroom break. He contends that, even if his police interviews were properly admitted,
he was prejudiced by admission of his district attorney interview because, in closing
argument, “the prosecutor made heavy impeachment hay of [his] final statement,
claiming [he] added new details supporting self-defense in both instances, showing he
was lying that he shot in honest fear.” There was no error, so we need not reach the issue
of prejudice.
       Admission of an involuntary confession into evidence violates a defendant’s state
and federal rights to due process. (In re Shawn D. (1993) 20 Cal.App.4th 200, 208.) A
confession is involuntary when, in light of the totality of the circumstances, the
defendant’s choice to confess “was not ‘essentially free’ because his will was overborne.”
(People v. Memro (1995) 11 Cal.4th 786, 827.) To be considered voluntary, a confession


                                             10
or admission must be shown to be so by a preponderance of the evidence. (People v.
Markham (1989) 49 Cal.3d 63, 71.) The issue is determined on the record of the
questioning as a whole, taking into account the character of the accused and the details of
the interrogation. (People v. Vasila (1995) 38 Cal.App.4th 865, 873.) Whether a
confession was voluntary is subject to our independent review, but we must accept a trial
court’s factual findings if they are supported by substantial evidence. (People v.
Richardson (2008) 43 Cal.4th 959, 992-993.)
       The following evidence was adduced at the hearing on the motion to suppress:
       Ordaz was arrested in Stockton on October 2, 2007, and put in an interview room
at the Oakland Police Department at 5:45 p.m. Oakland Police Sergeant Tony Jones
testified that he checked on Ordaz every hour when Ordaz was not being interviewed by
opening the door to the room and looking in, “to see if [he] need[ed] anything, to use the
restroom or need[ed] water or anything like that.” When Jones checked on Ordaz and
saw his head down on the table, he assumed Ordaz was sleeping. Jones’s kept a “room
log,” which recorded his observations of Ordaz, when Ordaz was fed, and times when he
was interviewed.
       Ordaz was apparently sleeping at 6:50 p.m., 7:40 p.m., and 8:30 p.m. He was
questioned from 9:53 p.m. to 11:30 p.m. about Melero-Smith’s killing, and from 11:42
p.m. to 1:17 a.m. about the Mejia killing. He was told at the end of the second interview
that he would be having a third interview with a district attorney. At 2:20 a.m., he was
given a cheeseburger, fries, and a Coke. He was apparently sleeping at 3:10 a.m., 4:00
a.m., and 5:00 a.m., while the district attorney reviewed his prior statements. He was
interviewed by the district attorney from 5:22 a.m. to 7:25 a.m.
       Nothing in this record suggests that Ordaz’s statements to the district attorney
were involuntary. He was apparently able to sleep before and after his questioning by the
police, belying his claim of exhaustion. He was fed. He was checked hourly to see
whether he needed anything. Sergeant Jones entered the room, and did not just look
through a window, when he observed Ordaz. Thus, Ordaz would have known that he was
being monitored, and had ample opportunities to request to use the bathroom. There is


                                            11
no evidence that the police were guilty of any coercion or neglect, or that Ordaz suffered
from any fatigue or distress during his interview with the district attorney. We
independently agree with the trial court that Ordaz’s statements were shown to be
voluntary.
       (2) Admission of Details of Ordaz’s Assault Prior
       Ordaz filed an in limine motion to exclude or limit the testimony of the
prosecution’s gang expert, and argued that the expert should be precluded from “making
conclusionary statements regarding [Ordaz’s] specific intent during commission of the
acts” charged. Ordaz also objected to the gang testimony under Evidence Code
section 352, arguing that its prejudicial effect would outweigh its probative value.
According to Ordaz, the evidence would have little probative value because he was not
disputing his gang affiliation, and it would be highly prejudicial because it would be
inflammatory and “bring in hearsay that has no assurance of reliability.”
       The court sustained the objections insofar as they sought to prevent the expert
from testifying to Ordaz’s specific intent. The court ruled that the expert “shall not
testify about anybody’s states of mind, what they were actually thinking.” The court
sustained some of the Evidence Code section 352 objections to gang-related incidents the
expert had investigated, but overruled those objections to predicate offenses that were
offered to show a pattern of criminal gang activity, including Ordaz’s 2006 conviction for
assault.
       The prosecution was permitted to introduce evidence of the 2006 assault in part
because Walser, the defense psychologist, was going to raise it. When use of the assault
as a predicate offense was first argued, the court noted that, according to Walser’s report,
Ordaz told her that he was arrested for the assault because he was “defending someone
that afterwards did not want to testify on his behalf.” The court said, “So it’s coming into
evidence that way,” and defense counsel replied, “It would appear so.” The court later
observed that the assault was “certainly a basis for the opinions” in Walser’s report, and
confirmed with defense counsel that “this information is going to come to the jury in that
respect.” Thus, one reason for admitting the prior was “the offer of proof the defense


                                             12
has made about what Dr. Walser may testify to . . . . [¶] . . . I am somewhat loath to
exclude such evidence for the prosecution while knowing that the defense is going to be
permitted to put it in.”
       The assault was also relevant, or potentially relevant, because it demonstrated
Ordaz was a felon for purposes of the possession of a firearm charges, and served as a
ground for impeachment in the event Ordaz testified. Moreover, “sanitization” of the
prior crime was discussed in both of those contexts. When impeachment was discussed,
the court identified “three possibilities”: (1) “without any sanitizing having occurred, he
committed . . . an assault . . . with a deadly weapon”; (2) “partial sanitizing, convicted of
a crime involving violence”; and (3) “full sanitizing, would be convicted of a felony.”
When defense counsel expressed a preference for the full sanitizing option, the court
asked, “Is it likely that your expert is going to testify about this 245 in some detail?” and
counsel responded, “I’m making the record here in case something happens during the
course of the trial that is unanticipated.” After deciding that the assault could be used for
impeachment and as evidence on the gang issues, the court told the prosecutor that he
could “prove [the assault] up directly without any sanitizing or bifurcation . . . as an
element of the [firearm possession] charge[s].”
       Defense counsel did not object when the court ruled that the assault could be
introduced “unsanitized” in the prosecution’s case-in-chief, and did not object when the
prosecutor elicited testimony from the gang expert that Ordaz and two other Border
Brothers were trying to break into a victim’s car, hit and kicked the victim, and cut the
victim on the head. Thus, while counsel objected to admission of the assault, he did not
object to admission of the details of the assault, and thereby forfeited the argument Ordaz
seeks to raise in this appeal. (Evid. Code, § 353, subd. (a) [timely, specific objection is
required].)
       Ordaz contends that, if the argument was forfeited, then his trial counsel was
ineffective for failing to preserve it. “On direct appeal, a conviction will be reversed for
ineffective assistance [of counsel] only if (1) the record affirmatively discloses counsel
had no rational tactical purpose for the challenged act or omission, (2) counsel was asked


                                              13
for a reason and failed to provide one, or (3) there simply could be no satisfactory
explanation.” (People v. Mai (2013) 57 Cal.4th 986, 1009.) None of these conditions are
satisfied here. The record indicates that counsel may have refrained from objecting to the
details of the assault because he intended to explore them with the defense psychologist.
       In any event, Ordaz’s Evidence Code section 352 argument against admission of
the assault lacks merit. Evidence is excludable under section 352 only if its probative
value is substantially outweighed by its potentially prejudicial effect. The details of the
assault were relevant to prove that it was gang-related, and evidence that Ordaz
participated in punching, kicking, and cutting someone was not inflammatory in the
context of the shootings charged in the case. As the court explained, the prejudicial
effect of the assault and other evidence of Ordaz’s gang association was “near zero” in
context. “[A]ll of this information I’ve looked at related to Mr. Ordaz is far, far, far less
inflammatory than the direct evidence about the two murders that he’s accused of
[committing]. [¶] So if the murder of Mr. Mejia with those many, many bullet holes in
his body, if we called that a ten on the inflammatory scale, nothing in the rest of this
information rises above about a three, to give some relative context here. . . . So I find
that nothing else I’m looking at comes within a country mile in terms of inflammatory
effect as the direct evidence of these two murders.” No abuse of the court’s broad
discretion under Evidence Code section 352 (e.g., People v. Rodrigues (1994) 8 Cal.4th
1060, 1124) can be shown in admitting the circumstances of the assault.
       (3) Restriction of Defense Expert Testimony
       Walser testified that Ordaz made about ten statements in his interview with the
district attorney that were consistent with his claims of drug use at the time of the
killings. When she was asked to identify those statements in the transcript of the
interview, the court asked counsel for sidebar conference, and then “sustain[ed] [its] own
objection [to the question].” Ordaz contends that the court erred in so doing because
Walser’s opinions were based to a significant extent on his interviews with law
enforcement, and she should have been permitted to explain why the interviews
supported her conclusions.


                                              14
       The judge said that he excluded the evidence because “I developed concern based
on the testimony that I was hearing that the witness was getting ready to tell the jury that
she believed and they should believe what Mr. Ordaz told her. So she was getting ready
to give an opinion on whether what he said to her during the 19 hours of interviews was
credible and truthful. [¶] And she had not yet approached this point yet and I called
counsel to [sidebar] and this was a point where . . . it seemed to me [defense counsel was]
eliciting an analysis by the expert on the things that Mr. Ordaz had told her about his drug
use and [he was] asking her to compare that to all the specific places in the statement to
[the district attorney] and the statement to the police where he had also said similar
things. [¶] And she was beginning to go through and do that analysis and I interrupted
that and . . . indicated to both counsel that among other things I would not allow a police
officer to offer the opinion as to whether Mr. Ordaz in an interview was telling the truth
or was not telling the truth, I would not allow a police officer or any other witness to
speak to whether any witness testifying in the trial was telling the truth or not. That’s an
issue that the jury gets to decide.”
       When the issue was discussed, the prosecutor argued that “the [interview]
transcript will speak for itself, and during argument [defense counsel] can point out
whether or not the two [Ordaz’s statements to the district attorney and Walser]
coincide . . . .” Defense counsel argued that comparing Ordaz’s statements to Walser and
those he made to the district attorney did not constitute improper vouching for Ordaz’s
credibility. The court responded to defense counsel: “But as our record shows my
concern was prophetic. Because at least twice, if not three times, she went into giving
opinions about whether Mr. Ordaz had told her the truth. And I admonished her twice in
front of the jury not to do that.”1

       1
          After the ruling at issue, Walser testified that during her interviews with Ordaz,
he “was alert and open and he seemed honest and sincere when he gave the accounts of
his life.” The court interrupted, saying, “Okay. That last statement, that’s going to be
stricken from the record. You are not to consider that statement. The decision about any
witness’s credibility . . . is for the jury to decide. [¶] So I won’t allow any expert
witnesses to come in and tell you which witnesses are telling the truth and which one’s

                                             15
       “The general rule is that an expert may not give an opinion whether a witness is
telling the truth, for the determination of credibility is not a subject sufficiently beyond
common experience that the expert’s opinion would assist the trier of fact; in other
words, the jury generally is as well equipped as the expert to discern whether a witness is
being truthful.” (People v. Coffman and Marlow (2004) 34 Cal.4th 1, 82.) Whether or
not a comparison of what Ordaz told Walser and the district attorney about his drug use
around the time of the killings would have been improper “vouching,” the purpose of
such a comparison would have been to bolster Ordaz’s credibility on the subject.
       In any event, the court did not, as Ordaz suggests, weaken Walser’s opinions with
a broad ruling that she could not base them on his interviews with law enforcement. It
merely precluded her from going through ten points in his interview with the district
attorney when Ordaz said the same things he told her about his drug use. The ruling was
a narrow one and Ordaz was not prejudiced by it. The jury heard what Ordaz told the
district attorney and Walser about the drugs he consumed, and did not need expert
assistance to determine the extent to which those statements were consistent. Moreover,
while the court did not permit Walser to opine that Ordaz told her the truth, it allowed her
to opine that her testing showed that he was not malingering. The court did nothing to
undermine Walser’s or Ordaz’s credibility.
B. Prosecutorial Misconduct
       The defense argued to the jury that Ordaz was guilty of no more than voluntary
manslaughter because he acted in unreasonable self-defense when he shot at Mejia and
Melero-Smith. In final closing argument, the prosecutor said the defense was trying to

aren’t, that’s your job. [¶] So, Dr. Walser, I’m going to instruct you no more opinions
about whether people are telling the truth or not. I know you know that, no more.”
       Despite that admonition, Walser proceeded to testify that Ordaz was asked in
psychological testing, “have you ever felt such and such? And so he would answer yes
because he has at some time.” The court again interrupted and struck this testimony,
admonishing the jury not to “allow the expert witness to substitute her judgment of his
truthfulness in the interviews for your judgment of the same subject matter. You are the
independent judges of all facts in dispute. No witness is permitted to substitute their
judgment for yours.”


                                              16
“fool” the jury with that argument. Ordaz contends that the remarks were misconduct
because the argument was an improper attempt to “denigrate defense counsel or accuse
him . . . of trickery or fabricating evidence.” Ordaz maintains that the prosecutor
committed further misconduct and misstated the law by telling the jury that the court was
required to instruct on voluntary manslaughter even if the instructions lacked evidentiary
support. (See People v. Barton (1995) 12 Cal.4th 186, 194-195 & fn. 4 [instructions on
voluntary manslaughter as a lesser included offense of murder require evidence
“substantial enough to merit consideration by the jury”].)
       The context for the challenged remarks concerning voluntary manslaughter was as
follows:
       “You are going to receive an instruction with all other instructions very shortly,
and there’s an instruction in here that basically says, look, whether—you are going to
hear lots of instructions. Whether certain jury instructions even apply to this case is
going to depend on what you really find to be the facts. Disregard any instruction which
applies to facts determined by you not to exist.
       “So the Court’s responsibility, the judge, is to provide the law to you accurately
and completely. The mere giving of an instruction to you doesn’t mean that there quite
frankly is anything behind the theory that the instruction deals with. For example, you
are going to [receive] instructions in here about involuntary manslaughter. You may
have noticed that [defense counsel] didn’t talk that much at all about involuntary
manslaughter. I haven’t either. Why? Well, as you look at the instruction for
involuntary manslaughter you are going to see that it’s a killing without intent to kill,
without conscious disregard. And basically it’s premised on the idea that somebody
might negligently discharge a firearm and cause death. [¶] . . .
       “We are not even close to the world of involuntary manslaughter here. Yet you
will see instructions about involuntary manslaughter because it’s the Court’s duty to
instruct you fully on the law of homicide. Similarly, the Court will instruct you on this
theory of voluntary manslaughter based upon the actual but unreasonable belief in



                                             17
self[-]defense. The fact that instruction is given to you doesn’t mean that there’s
anything whatsoever in the evidence that supports that kind of verdict.
       “The claim that Allan Mejia was reaching for a gun, the claim that I believe that
these guys were going to run into the house and get guns, first of all is contrived. And
especially in the murder of Tomas Melero-Smith, to say that you can stand out in front of
a building and people run away that, oh, I believed they were going to go in and get guns
and come back out and kill me, so therefore I had to shoot them as they were running
away is absurd.
       “If that’s actually your belief and honestly your belief what are your actions going
to be? Run away yourself. You’ve got time, they’re going to go into the house. Go back
[to] the car. . . . To say that that is what was motivating him shooting at those boys is
ridiculous.
       “The killings in this case are not manslaughter by any stretch of the imagination.
The defense finds the little excuses that the defendant provides in his interviews, they go
and find Dr. Walser who is very happy to have a very narrow view of the defendant and
accept what he says to her as the truth and to go from there.
       “And they take all of that, and they literally threw it up on the wall and they want
to try to make something stick to try to confuse you. Quite frankly, to see if they can find
one of you to be fooled by that. That’s all they need, for one of you to be fooled by all
this that’s thrown on the wall that somehow turns this into something other than what it
is, which is a straight-up, cold-blooded murder.
       “How do you know it’s thrown up on the wall? Think about the defense argument
in this case. They come in here and say look at all these bad things that happened to Ivan
Ordaz. Look at the drugs he was taking. What did they ask you to do with it? What did
they say how this fits within the law? They just said he’s drunk, he’s high, he’s got all
these mental problems, he’s had these problems in his life. Did they give you any
guidance about what you are supposed to do with that other than throw it up on the wall
and hope that you will be fooled by it? [¶] . . .



                                              18
            “ . . . The issues that were raised by the defense in an attempt to somehow fool you
that this is no more than voluntary manslaughter is not worthy of much, quite frankly.
[¶] . . .
            “Standing at the side of the car where you know somebody is sitting in the driver’s
seat and firing a gun through the driver’s side multiple times or revolver rounds in the
head of Mr. Mejia, at a minimum—at a minimum, ladies and gentlemen, that is second
degree murder. That’s about the definition of implied malice.
            “Coming up to three guys on the sidewalk and as they’re running away up this
driveway taking a gun pointing it at their direction and firing multiple times, knowing
that they’re human beings, knowing that they’re running away, at a minimum conscious
disregard, dangerous act, implied malice.” (Italics added.)
            Ordaz’s challenges to the italicized remarks are unavailing. He forfeited his
challenges by failing to object to the remarks and ask that the jury be admonished to
disregard them. (People v. Cunningham (2001) 25 Cal.4th 926, 1001; People v. Bell
(1989) 49 Cal.3d 502, 538-539.) Moreover, the prosecutor did not commit misconduct.
            The repeated warnings against being “fooled” by the imperfect self-defense theory
“[r]ead in the context of [the] broader argument . . . were a fair response to defense
argument . . . and reflected the prosecutor’s belief in the inadequacy of the evidence
relied on by the defense.” (People v. Frye (1998) 18 Cal.4th 894, 978, [no misconduct
where the prosecutor called the defense “irresponsible,” “ludicrous,” and a “smoke
screen”], disapproved on another ground in People v. Doolin (2009) 45 Cal.4th 390, 421,
fn. 22.) “The prosecutor’s remarks . . . would be understood by the jury as an admonition
not to be misled by the defense interpretation of the evidence, rather than as a personal
attack on defense counsel.” (People v. Cunningham, supra, 25 Cal.4th at pp. 1002-1003
[no misconduct where the prosecutor said it was defense counsels’ job “to create straw
men” and “put up smoke, red herrings”]; see also People v. Medina (1995) 11 Cal.4th
694, 759 [statement that “ ‘any experienced defense attorney can twist a little, poke a
little, try to draw some speculation, try to get you to buy something’ ” did “not amount to
a personal attack on counsel’s integrity”]; People v. Bell, supra, 49 Cal.3d at p. 538


                                                 19
[statement that defense counsel “ ‘wants to confuse you’ ” “could be understood as a
reminder to the jury that it should not be distracted from the relevant evidence and
inferences that might properly and logically be drawn therefrom”].)
       Nor did the prosecutor misstate the law in saying “[t]he fact that instruction is
given to you doesn’t mean that there’s anything whatsoever in the evidence that supports
that kind of verdict.” Although a lesser included offense instruction should be given
only when the evidence supporting it “is substantial enough to merit consideration by the
jury” (People v. Barton, supra, 12 Cal.4th at p. 195, fn. 4), the jury is free to find, in the
prosecutor’s words, that there is “[no]thing whatsoever in the evidence that supports that
kind of verdict.” As the jury was told in the CALJIC No. 17.31 instruction to which the
prosecutor properly referred: “Whether some instructions apply will depend upon what
you find to be the facts. Disregard any instruction which applies to facts determined by
you not to exist.” The prosecutor did not erroneously say “[t]he fact that instruction is
given to you doesn’t mean that there’s anything whatsoever in the evidence that [could
support] that kind of verdict.” The prosecutor’s statement was, in context, primarily a
comment about the defense evidence rather than a statement about the applicable law.
C. Instructional Issues
       (1) Mental Disease
        Ordaz contends that the court erred in refusing two pinpoint instructions he
requested, and in giving a truncated version of CALJIC No. 3.32, relating his mental
condition to the states of mind required for conviction.
       CALJIC No. 3.32 states: “You have received evidence regarding a [mental
disease] [mental defect] [or] [mental disorder] of the defendant _______ at the time of the
commission of the crime charged [namely, _______] [in Count[s] _______ [.] [or a lesser
crime thereto, namely _______]. You should consider this evidence solely for the
purpose of determining whether the defendant _______ actually formed [the required
specific intent,] [premeditated, deliberated] [or] [harbored malice aforethought] which is
an element of the crime charged [in Count[s] _______], namely, _______ [.] [or the
lesser crime[s] of _______].”


                                              20
       The court instructed with a modified CALJIC No. 3.32 that read: “You’ve
received evidence regarding a mental disease, mental defect, or mental disorder of the
defendant at the time of the commission of the crimes charged. You should consider this
evidence solely for the purpose of determining whether the defendant actually formed
the required state of mind, which is defined elsewhere in these instructions.”
       Ordaz did not object to this modified version before the case was submitted to the
jury, but argued in a motion for new trial that the instruction should have specified
particular charges and the mental states required for each. The court said that it modified
CALJIC No. 3.32 to broaden it so Ordaz could argue that his mental condition prevented
him from having the mental state required for general intent, as well as specific intent,
crimes.
       There was no error. Ordaz’s argument that the court’s modified version of
CALJIC No. 3.32 was deficient because it did not specify the mental states involved in
the various charges against him is untenable under People v. Rundle (2008) 43 Cal.4th 76
(disapproved on another ground in People v. Doolin, supra, 45 Cal.4th at p. 421, fn. 22).
There, as here, the court gave a shortened and more general version of the instruction that
stated simply: “ ‘Evidence has been received from which you may find that the
defendant was affected by a mental condition at the time of the crimes charged. You may
consider such evidence solely for the purpose of determining whether or not the
defendant actually formed any intent or mental state which is an element of the crimes
charged.’ ” (People v. Rundle, supra, 43 Cal.4th at p. 148.) The defendant argued that
the trial court “erred by failing to specifically name for the jury the intent or mental state
to which defendant’s ‘mental condition’ evidence was relevant.” (Ibid.)
       The argument failed: “We previously have rejected challenges similar to
defendant’s regarding the failure explicitly to define the term ‘mental states’ in
instructions concerning the effect of a mental defect upon the defendant’s ability to form
mental states required for the commission of various offenses. Thus, we have found no
error in cases in which a mental defect instruction merely mention the term ‘mental state’
in a generic sense, but the trial court elsewhere . . . generally instructed that ‘ “ ‘[t]he


                                               21
mental state required is included in the definition of the crime charged.’ ” ’ ” (People v.
Rundle, supra, 43 Cal.4th at p. 149.) This reasoning applies equally here. The court
instructed the jury that crimes involve “both an act and a state of mind,” and its version of
CALJIC No. 3.32 advised that “the required state of mind” was “defined elsewhere in
these instructions.”
       The requested pinpoint instructions stated: (1) “You have heard evidence that the
defendant may have suffered from a mental disease or defect [at] the time of the
commission of the charged crimes. You may consider this evidence in determining
whether the defendant possessed the mental states required for the charged crimes”; and
(2) “If you have a reasonable doubt as to whether the defendant possessed the required
mental state or states, you must find that he did not possess the required mental state or
states.”
       When the instructions were discussed during trial, the court explained that it
declined to give the requested pinpoint instructions because their subject matter was
covered by other instructions. The first of the requested pinpoint instructions was
covered by the modified version of CALJIC No. 3.32 the court furnished. The second
pinpoint was also covered by other instructions, including the general instruction on
reasonable doubt (CALJIC No. 2.90), the instructions identifying the mental states
associated with the charges, and the last paragraph of CALJIC No. 4.21.1, the instruction
on voluntary intoxication that was read to the jury immediately after CALJIC No. 3.32.
That paragraph states: “If from all the evidence you have a reasonable doubt whether a
defendant had the required specific intent or mental state, you must find that defendant
did not have that specific intent or mental state.” The jury did not need to hear this
instruction twice when it was being instructed on the relevance of Ordaz’s mental
condition and voluntary intoxication.
           (2) Limiting Instruction on Gang Evidence
       Following closing arguments, the court instructed the jury pursuant to CALCRIM
No. 1403:



                                             22
       “You may consider evidence of gang activity only for the limited purpose of
deciding whether the defendant acted with the intent, purpose, and knowledge that are
required to prove the gang-related crimes and enhancements and special circumstances
allegations charged, or the defendant had a motive to commit the crimes or the defendant
actually believed in the need to defend himself or the defendant acted in the heat of
passion.
       “You may also consider this evidence when you evaluate the credibility or
believability of a witness and when you consider the facts and information relied upon by
an expert witness in reaching his or her opinion. You may not consider this evidence for
any other purpose. You may not conclude from this evidence that the defendant was a
person of bad character or that he has a disposition to commit crime.” (Italics added.)
       Ordaz contends that the italicized word “crimes” improperly allowed
“consideration of all gang evidence on every charged crime” because the term “ ‘gang
activity’ is very broad and . . . every count was alleged to be gang-related.”2 (Italics
omitted.) He also faults the instruction because it did not say that the jury “could not
consider other crimes or gang activities that were not at least proven to a preponderance
(or beyond a reasonable doubt if they are essential to guilt . . .).”
       Although CALCRIM No. 1403 did not refer to the prosecution’s burden of proof,
that burden was adequately addressed in other instructions. The jury was instructed
pursuant to CALJIC No. 2.80 that an expert’s opinion “is only as good as the facts and
reasons upon which it is based,” and that “[i]f you find that any fact has not been proved,
or has been disproved, you must consider that in determining the value of the opinion.”


       2
         During the gang expert’s testimony, the court gave a limiting instruction that did
not include the challenged language. The first paragraph of that previous instruction
stated: “You may consider evidence of gang activity only for the limited purpose of
deciding whether, one, the defendant acted with the intent, purpose, and knowledge that
are required to prove the gang-related enhancements and special circumstance allegations
that are charged, and in deciding whether the defendant had a motive to commit the
crimes charged, that would be two counts of murders and one count of shooting into an
occupied vehicle.”

                                              23
Moreover, the court instructed pursuant to CALJIC No. 2.90 that the People were
required to prove Ordaz’s guilt beyond a reasonable doubt.
        Ordaz says that CALCRIM No. 1403 “posed a serious risk of unfair use of
tempting but improper evidence to shore up” the prosecution’s case on the murder and
vehicle-shooting counts, which the jury could have considered “gang-related crimes”
because they had gang enhancements. He argues as if inclusion of the word “crimes” in
the final version of the instruction opened the door to use of all of the expert testimony
about gangs against him on all of the issues associated with those offenses, but that is not
true.
        The instruction limits the use of gang activity only to prove “intent, purpose, and
knowledge.” (CALCRIM No. 1403.) No issues of knowledge were presented, and the
gang evidence could properly be considered as proof of the purpose of the crimes (People
v. Samaniego (2009) 172 Cal.App.4th 1148, 1167 [gang evidence is relevant and
admissible when motive for crime is gang-related]). The murder counts raised issues of
specific intent. (People v. Mendoza (1998) 18 Cal.4th 1114, 1132; compare People v.
Ramirez (2009) 45 Cal.4th 980, 985, fn. 6 [shooting at an occupied vehicle is a general
intent crime].) However, we are not persuaded that even the most potentially
inflammatory gang evidence—Ordaz’s prior assault, and the murder and manslaughter
committed by other gang members—could have caused the jury to find that Malero’s
murder was willful, deliberate, and premeditated, or that Mejia’s murder was intentional,
if they otherwise had reasonable doubt. The case for those findings was based on the
circumstances of the killings, not on the predicate offenses introduced to prove a pattern
of gang activity by the Border Brothers. Ordaz was not prejudiced by the word “crimes”
in the last version of the limiting instruction.
        (3) Aiding and Abetting Instruction
        Ordaz contends that his conviction for second degree murder of Mejia must be
reversed because the court erroneously instructed on aiding and abetting liability. Mejia
died from multiple gunshot wounds, no single one of which could be specified as the
cause of death. The prosecution argued that Ordaz was guilty of Mejia’s murder as an


                                               24
aider and abettor because Ordaz instigated the fatal rain of bullets from gang members,
even if none of the bullets fired by Ordaz struck Mejia.
       The jury was instructed pursuant to CALJIC No. 3.01 that “A person aids and
abets the commission or attempted commission of a crime when he or she, one, with
knowledge of the unlawful purpose of the perpetrator, and, two, with the intent or
purposed of committing or encouraging or facilitating the commission of the crime, and,
three, by act or advice or by failing to act in a situation where a person has a legal duty to
act, aids, promotes, encourages or instigates the commission of a crime.” The court also
instructed pursuant to former CALJIC No. 3.00: “Persons who are involved in
committing or attempting to commit a crime are referred to as principals in that crime.
Each principal, regardless of the extent or manner of participation, is equally guilty.
Principals include those who directly and actively commit or attempt to commit the act
constituting the crime, or those who aid and [abet] the commission or attempted
commission of the crime.” (Italics added.)
       Ordaz contends that it was error in this case to instruct the jury that principals are
equally guilty because, as stated in the Use Note to current CALJIC No. 3.00, “in a
murder or attempted murder prosecution, not involving felony-murder or the natural and
probable consequences doctrine, the guilt of an aider and abettor may be equal to, greater
or less than that of the actual perpetrator depending upon the mens rea of the aider and
abettor.” (Ibid., citing People v. McCoy (2001) 25 Cal.4th 1111, 1114, and People v.
Samaniego, supra, 172 Cal.App.4th at p. 1164.) Under CALJIC No. 3.00 as currently
used in murder cases, the words “equally guilty” have been replaced by “guilty of a
crime,” and the following language is added: “When the crime charged is . . . murder . . .
the aider and abettor’s guilt is determined by the combined acts of all the participants as
well as that person’s own mental state. If the aider and abettor’s mental state is more
culpable than that of the actual perpetrator, that person’s guilt may be greater than that of
the actual perpetrator. Similarly, the aider and abettor’s guilt may be less than the
perpetrator’s, if the aider and abettor has a less culpable mental state.”



                                              25
       Defendant Salmaniego, like Ordaz, sought to overturn his murder convictions
because his jury was instructed under former CALCRIM No. 400 that “ ‘[a] person is
equally guilty of the crime whether he or she committed it personally or aided and abetted
the perpetrator who committed it.’ ” (People v. Salmaniego, supra, 172 Cal.App.4th at p.
1163.) The court found the argument was forfeited. “Generally, ‘ “[a] party may not
complain on appeal that an instruction correct in law and responsive to the evidence was
too general or incomplete unless the party has requested appropriate clarifying or
amplifying language.” ’ [Citations.] . . . CALCRIM No. 400 is generally an accurate
statement of law, though misleading in this case. Samaniego was therefore obligated to
request modification or clarification and, having failed to have done so, forfeited this
contention.” (Ibid.) We reach the same conclusion here.
       It is significant that the “equally guilty” language was at least partially correct in
the circumstances of this case because Ordaz could be found to have been both a
perpetrator and an aider and abettor of Mejia’s killing. “When two or more persons
commit a crime together, both may act in part as the actual perpetrator and in part as the
aider and abettor of the other, who also acts in part as an actual perpetrator.” (People v.
McCoy, supra, 25 Cal.4th at p. 1120.) In such a situation, “[t]he aider and abettor
doctrine merely makes aiders and abettors liable for their accomplices’ actions as well as
their own. It obviates the necessity to decide who was the aider and abettor and who the
direct perpetrator or to what extent each played which role.” (Ibid.)
       In context, the error Ordaz identifies was harmless under any standard. He
suggests that the jury might have used the instruction to avoid grappling with his claim of
unreasonable self-defense. However, no evidence or argument was presented about the
mental states of the other shooters, and any finding that their mens rea was more culpable
than Ordaz’s would have been sheer speculation. Moreover, “[a]ider and abettor liability
is premised on the combined acts of all the principals” (People v. McCoy, supra, 25
Cal.4th at p. 1120), which, in this case, included at least 15 shots fired at Mejia, not just
the two fired by Ordaz. The evidence for implied malice was overwhelming.



                                              26
       (4) Multiple-Murder Special Circumstance Instruction
       Ordaz argues that the multiple-murder special circumstance finding must be
reversed because the jury was not instructed that it had to determine that Ordaz intended
to kill Mejia as well as Melero-Smith in order to find that special circumstance. This
contention fails because our Supreme Court recently confirmed that the multiple-murder
special circumstance does not require a finding the defendant intended to kill more than
one victim. (People v. Maciel (2013) 57 Cal.4th 482, 521, citing People v. Rogers (2006)
39 Cal.4th 826, 892.)
       (5) Voluntary Manslaughter Instructions
       Ordaz argues that his murder convictions must be reversed because the jury was
improperly instructed on unreasonable self-defense voluntary manslaughter.
       The jury was instructed under CALJIC No. 8.40 (“Voluntary Manslaughter—
Defined”): “Every person who unlawfully kills another human being without malice
aforethought but either with an intent to kill or with conscious disregard for human life is
guilty of voluntary manslaughter in violation of Penal Code section 192(a). [¶] There is
no malice aforethought if the killing occurred upon a sudden quarrel or heat of passion or
in the actual but unreasonable belief of the necessity to defend oneself against imminent
peril to life or great bodily injury.”
       The jury was also instructed under CALJIC No. 8.50 (“Murder and Manslaughter
Distinguished”): “The distinction between murder and manslaughter is that murder
requires malice while manslaughter does not. When the act causing the death though
unlawful is done in the heat of passion or is excited by a sudden quarrel that amounts to
adequate provocation or in the actual but unreasonable belief in the necessity to defend
against imminent peril to life or great bodily injury, the offense is manslaughter. [¶] In
this case even if an intent to kill exists the law is that malice, which is an essential
element of murder, is absent. To establish that a killing is murder and not manslaughter
the burden is on the People to prove beyond a reasonable doubt each of the elements of
murder and that the act which caused the death was not done in the heat of passion or



                                               27
upon sudden quarrel or in the actual, even though unreasonable, belief in the necessity to
defend against imminent peril to life or great bodily injury.”
       Although the jury was thus repeatedly instructed that imperfect self-defense
requires an actual but unreasonable belief in the necessity to defend against imminent
peril to life or great bodily injury, Ordaz contends that the court was required to further
define the concept by giving either CALJIC No. 5.17 or CALCRIM No. 571.
       CALJIC No. 5.17 (“Actual But Unreasonable Belief in the Necessity to Defend”)
states in relevant part: “A person who kills another person in the actual but unreasonable
belief in the necessity to defend against imminent peril to life or great bodily injury, kills
unlawfully but does not harbor malice aforethought and is not guilty of murder. This
would be so even though a reasonable person in the same situation seeing and knowing
the same facts would not have had the same belief. . . . [¶] As used in this instruction, an
‘imminent’ peril or danger means one that is apparent, present, immediate and must be
instantly dealt with, or must so appear at the time to the slayer.” (Brackets omitted.)
       CALCRIM No. 571 (“Voluntary Manslaughter: Imperfect Self-Defense or
Imperfect Defense of Another—Lesser Included Offense (Pen. Code, § 192)”) states in
relevant part: “The difference between complete self-defense . . . and imperfect self-
defense . . . depends on whether the defendant’s belief in the need to use deadly force was
reasonable. [¶] The defendant acted in imperfect self-defense . . . if: [¶] 1. The
defendant actually believed that he . . . was in imminent danger of being killed or
suffering great bodily injury; AND [¶] The defendant actually believed that the
immediate use of deadly force was necessary to defend against the danger; BUT [¶] 3. At
least one of those beliefs was unreasonable. [¶] Belief in future harm is not sufficient, no
matter how great or how likely the harm is believed to be. [¶] In evaluating the
defendant’s beliefs, consider all the circumstances as they were known and appeared to
the defendant. [¶] . . . [¶] Great bodily injury means significant or substantial physical
injury. It is an injury that is greater than minor or moderate harm.” (Parentheses and
brackets omitted.)



                                              28
       The voluntary manslaughter instructions given to the jury under CALJIC Nos.
8.40 and 8.50 were correct, and CALJIC No. 5.17 or CALCRIM No. 571 would have
merely elaborated on them. But Ordaz forfeited his argument that the elaboration was
necessary by failing to request the instructions at trial. (People v. Salmaniego, supra, 172
Cal.App.4th at p. 1163 [instruction correct in law and responsive to the evidence cannot
be challenged as too general or incomplete unless appropriate clarifying or amplifying
language was requested].) Ordaz cites CALJIC and CALCRIM Use Notes for the
proposition that the court was required to provide the elaboration sua sponte, but
authorities cited in the Use Notes merely direct that unreasonable self-defense
instructions be given when justified by the evidence. (E.g., Use Note to CALCRIM No.
571, citing People v. Barton, supra, 12 Cal.4th at p. 201.)
       Moreover, again, no prejudice can be shown. The concepts set forth in CALJIC
No. 5.17 and CALCRIM No. 571 are subsumed in the language of CALJIC Nos. 8.40
and 8.50 requiring an “actual but unreasonable belief in the necessity to defend . . .
against imminent peril to life or great bodily injury.” The outcome would not have been
different if the jury had been told that Ordaz’s “actual” beliefs depended on the
“circumstances as they were known and appeared to [him]” (CALCRIM No. 571), that
“imminent peril” meant danger that was “immediate and must be instantly dealt with”
(CALJIC No. 5.17), or that “great bodily harm” meant “significant or substantial physical
injury” (CALCRIM No. 571).
D. Sentencing
       The court imposed determinate sentences of two years and eight months on the
two counts of possession of a firearm by an ex-felon (counts three and five), respectively.
For the murder of Melero-Smith (count four), the court imposed a consecutive sentence
of 50 years to life (Pen. Code, §§ 190, subd. (a) [25-to-life for first degree murder],
12022.53, subd. (d) [25-to-life for the firearm enhancement]) without possibility of parole
(Pen. Code, § 190.2, subds. (a)(3), (a)(22) [multiple-murder and gang special
circumstances]). For the murder of Mejia (count one), the court imposed a consecutive
sentence of 40 years to life (Pen. Code, §§ 190, subd. (a) [15-to-life for second degree


                                             29
murder], 12022.53, subd. (d) [25-to-life for the firearm enhancement]) without possibility
of parole (Pen. Code, § 190.2, subd. (a)(3) [multiple-murder special circumstance]). The
sentence for shooting into an occupied vehicle (count two) was stayed. (Pen. Code,
§ 654.)
       Ordaz contends, the People do not dispute, and we agree that the sentences were
erroneous in two respects. First, the court should not have imposed 25 years to life in
addition to life without possibility of parole for the first degree murder of Melero-Smith
because those are alternative sentences for first degree murder. (Pen. Code, § 190, subd.
(a) [first degree murder is punishable “by death, imprisonment in the state prison for life
without the possibility of parole, or 25 years to life” (italics added)].) The correct
sentence for the first degree murder (without the firearm enhancement) was simply life
without possibility of parole. Second, the court should not have imposed a sentence of
life without possibility of parole, based on the multiple-murder special circumstance, for
the second degree murder of Mejia. (Pen. Code, § 190.2, subd. (a) [sets forth special
circumstances “for a defendant who is found guilty of murder in the first degree”].) This
case is not one of the limited situations in which life without possibility of parole can be
imposed for second degree murder. (E.g., Pen. Code, § 190, subd. (c) [murder of a peace
officer in specified circumstances].) The correct sentence for the second degree murder
was simply 40 years to life.
       The abstract of judgment erroneously lists multiple-murder and gang “LWOP”
enhancements to the count one sentence for Mejia’s murder, which must be stricken.
                                    III. DISPOSITION
       The sentence on count one is modified to 40 years to life, consisting of 15 years to
life for second degree murder (Pen. Code, § 190, subd. (a)), plus 25 years to life for use
of a firearm (Pen. Code, § 12022.53, subd. (d)). The sentence on count four is modified
to life without possibility of parole for first degree murder (Pen. Code, § 190, subd. (a)),
plus 25 years to life for use of a firearm (Pen. Code, § 12022.53, subd. (d)). As so
modified, the judgment is affirmed. The trial court is directed to prepare and forward to
the Department of Corrections and Rehabilitation an amended abstract of judgment


                                             30
striking the special circumstances enhancements (Pen. Code, § 190.2, subds. (a)(3),
(a)(22)) for count one.

                                                _________________________
                                                Siggins, J.


We concur:


_________________________
Pollak, Acting P.J.


_________________________
Jenkins, J.




                                           31